Per curiam.
McCoy petitioned the State Disciplinary Board, seeking indefinite suspension by reason of incapacitation, in accordance with Rules 4-104 and 4-105 of the Rules of the State Bar of Georgia, attaching to his petition a medical analysis.
The State Bar filed a response stating that there was no opposition to the petition, and the State Disciplinary Board voted to accept the petition with certain provisos relative to limitations.
Upon review, it is ordered that the action of the State Disciplinary Board be approved, and McCoy is, accordingly, suspended from the practice of law until such time as he shall show to the satisfaction of the State Bar of Georgia that the disability no longer exists. The Court does further designate those members of the State Bar of Georgia as identified in the proceedings to take charge of the files of Robert G. McCoy in order to protect the interests of his clients.

All the Justices concur.